              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00525-MR


JEFFREY TYRON COLLINGTON,       )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
NORTH CAROLINA DEPARTMENT       )
OF PUBLIC SAFETY, et al.,       )                     ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      Pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983,

complaining about incidents that allegedly occurred at the Lanesboro

Correctional Institution. [Doc. 1]. In an Order issued June 23, 2020, the

Complaint was dismissed on initial review pursuant to 28 U.S.C. § 1915.

[Doc. 7]. Plaintiff was granted 30 days within which to amend his Complaint,

and he was cautioned that the failure to do so would result in this action’s

dismissal without further notice. [Id.].

      Plaintiff has failed to comply with the Court’s June 23, 2020 Order, and

the time to do so has expired. Plaintiff appears to have abandoned this

action and the Court is unable to proceed. This case will therefore be



         Case 3:19-cv-00525-MR Document 8 Filed 08/24/20 Page 1 of 2
dismissed without prejudice. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails

to prosecute or to comply with these rules or a court order, a defendant may

move to dismiss the action or any claim against it.”); Link v. Wabash R.R.

Co., 370 U.S. 626, 630-33 (1962) (although Rule 41(b) does not expressly

provide for sua sponte dismissal, Rule 41(b) does not imply any such

restriction and a court has the inherent power to dismiss a case for lack of

prosecution or violation of a court order).

      IT IS, THEREFORE, ORDERED that this action is DISMISSED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to

terminate this action.
                               Signed: August 24, 2020
      IT IS SO ORDERED.




                                         2

         Case 3:19-cv-00525-MR Document 8 Filed 08/24/20 Page 2 of 2
